

113 S1898 RS: Truth in Settlements Act of 2014
U.S. Senate
2014-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 566113th CONGRESS2d SessionS. 1898IN THE SENATE OF THE UNITED STATESJanuary 8, 2014Ms. Warren (for herself, Mr. Coburn, Mr. Levin, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 16, 2014Reported by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require adequate information regarding the tax treatment of payments under settlement agreements
			 entered into by Federal agencies, and for other purposes. 1.Short titleThis Act may be cited as the Truth in Settlements Act of 2014.2.Information regarding settlement agreements entered into
			 by Federal agencies(a)Requirements for settlement agreements(1)In generalChapter 3 of title 5,
			 United States Code, is amended by adding at the end the following:307.Information regarding settlement
				agreements(a)DefinitionsIn
				this section—(1)the term covered settlement agreement means a
				settlement agreement (including a consent decree) that—(A)is entered into by an
				Executive agency;(B)relates to an
				alleged violation of Federal civil or criminal law; and(C)requires the
				payment of a total of not less than $1,000,000 by one or more
			 non-Federal persons;(2)the term entity within the Federal Government includes an officer or employee of the Federal Government acting in an official capacity; and(3)the term non-Federal person means a person that is not an entity within the Federal Government.(b)Information To be posted online(1)Requirement(A)In generalSubject to subparagraph (B), the head of each Executive agency shall make publicly available in a
			 searchable format in a prominent location  on the Web site of the
			 Executive agency—(i)a list of each covered settlement agreement entered into by the Executive agency, which shall
			 include, for each  covered settlement agreement—(I)the date on which the parties entered into the covered settlement agreement;(II)the names of the parties that settled claims under the covered settlement agreement;(III)a description of the claims each party settled under the covered settlement agreement;(IV)the amount each party settling a claim under the covered settlement agreement is obligated to pay
			 under the settlement agreement;(V)the total amount the settling parties are obligated to pay under the settlement agreement; and(VI)for each settling party, the amount the settling party is obligated to pay that has been designated
			 as a civil penalty or fine, or otherwise specified as not tax deductible
			 under the covered settlement agreement; and(ii)a copy of each covered settlement agreement entered into by the Executive agency.(B)Confidentiality provisionsThe requirement to disclose information or a copy of a covered settlement agreement under
			 subparagraph (A) shall apply to the extent that the information or copy
			 (or portion thereof) is not subject to a confidentiality provision that
			 prohibits disclosure of the information or copy (or portion thereof).(2)PeriodThe head of each Executive agency shall ensure that—(A)information  regarding a covered settlement agreement is publicly available on the list described
			 in paragraph (1)(A)(i) until at least the date that is 5 years after the
			 date of the covered settlement agreement; and(B)a copy of a covered settlement agreement made available under paragraph (1)(A)(ii) is publicly
			 available until—(i)at least the date that is 1 year after the date of the covered settlement agreement; or(ii)for a covered settlement agreement under which a non-Federal person is required to pay not less
			 than $50,000,000, at least the date that is 5 years after the date of the
			 covered settlement agreement.(c)Public statementIf the head of an Executive agency determines that a confidentiality provision in a covered
			 settlement agreement, or the sealing of a covered settlement agreement, 
			 is required to protect the public interest of the United States, the head
			 of the Executive agency shall issue a public statement stating why such
			 action is required to protect the public interest of the United States,
			 which shall explain—(1)what interests confidentiality protects; and(2)why the interests protected by confidentiality outweigh the public’s interest in knowing about the
			 conduct of the Federal Government and the expenditure of Federal
			 resources.(d)Requirements for written
				public statementsAny written public statement issued by an Executive
				agency that refers to an amount to be paid by a non-Federal person
			 under	a covered settlement agreement shall—(1)specify which
				portion, if any, of the amount to be paid under the covered
			 settlement
				agreement by a non-Federal person—(A)is a civil or criminal penalty or fine to be paid for
				a violation of Federal law; or(B)is expressly specified under the covered settlement agreement as not deductible for purposes of the
			 Internal Revenue Code of 1986; and(2)describe in detail any actions the non-Federal person shall take under the covered settlement
			 agreement—(A)in lieu of payment to the Federal Government or a State or local government; or(B)in addition to such a payment.(e)Reporting(1)In generalNot later than January 15 of each year, the head of an Executive agency that entered into a covered
			 settlement agreement during the previous  fiscal year shall submit to each
			 committee of Congress with jurisdiction over the activities of the
			 Executive agency a report indicating—(A)how many covered settlement agreements the Executive agency entered into during that fiscal year;(B)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 had any terms or conditions that are required to be kept confidential; and(C)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 for which all terms and conditions are required to be kept confidential.(2)Availability of reportsThe head of an Executive agency that is required to submit a report under paragraph (1) shall make
			 the report publically available in a searchable format in a prominent
			 location on the Web site of the Executive agency..(2)Technical and
			 conforming amendmentThe table of sections for chapter 3 of title
			 5, United States Code, is amended by adding at the end the following:307. Information regarding settlement
				  agreements..(b)Securities
			 reporting(1)In
			 generalEach issuer of
			 securities that is required to file annual or other periodic reports with
			 the
			 Commission under section 13 or 15(d) of the Securities Exchange Act of
			 1934 (15
			 U.S.C. 78m, 78o(d)) shall describe in such a report any claim filed for a
			 deduction under the Internal Revenue Code of 1986 during the reporting
			 period that relates to a payment required under a covered settlement
			 agreement.(2)DefinitionsAs
			 used in this subsection—(A)the term
			 Commission means the Securities and Exchange Commission;(B)the term covered settlement agreement has the meaning given that term in section 307 of title 5, United States Code, as added by
			 subsection (a); and(C)the term
			 issuer has the same meaning as in section 3 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c).(c)Review of confidentiality of settlement agreementsNot later than 6 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report regarding how Executive
			 agencies (as defined under section 105 of title 5, United States Code)
			 determine whether the terms of a settlement agreement or the existence of
			 a settlement agreement will be treated as confidential, which shall
			 include recommendations, if any, for legislative or administrative action
			 to increase the transparency of Government settlements while continuing to
			 protect the legitimate interests that confidentiality provisions serve.1.Short titleThis Act may be cited as the Truth in Settlements Act of 2014.2.Information regarding settlement agreements entered into
			 by Federal agencies(a)Requirements for settlement agreements(1)In generalChapter 3 of title 5,
			 United States Code, is amended by adding at the end the following:307.Information regarding settlement
				agreements(a)DefinitionsIn
				this section—(1)the term covered settlement agreement means a
				settlement agreement (including a consent decree) that—(A)is entered into by an
				Executive agency;(B)relates to an
				alleged violation of Federal civil or criminal law; and(C)requires the
				payment of a total of not less than $1,000,000 by one or more
			 non-Federal persons;(2)the term entity within the Federal Government includes an officer or employee of the Federal Government acting in an official capacity; and(3)the term non-Federal person means a person that is not an entity within the Federal Government.(b)Information To be posted online(1)Requirement(A)In generalSubject to subparagraph (B), the head of each Executive agency shall make publicly available in a
			 searchable format in a prominent location  on the Web site of the
			 Executive agency—(i)a list of each covered settlement agreement entered into by the Executive agency, which shall
			 include, for each  covered settlement agreement—(I)the date on which the parties entered into the covered settlement agreement;(II)the names of the parties that settled claims under the covered settlement agreement;(III)a description of the claims each party settled under the covered settlement agreement;(IV)the amount each party settling a claim under the covered settlement agreement is obligated to pay
			 under the settlement agreement;(V)the total amount the settling parties are obligated to pay under the settlement agreement; and(VI)for each settling party—(aa)the amount, if any, the settling party is obligated to pay that is expressly specified under the
			 covered settlement agreement
			 as a civil or criminal penalty or fine; and(bb)the amount, if any, that is expressly specified under the covered settlement agreement as not tax
			 deductible; and(ii)a copy of each covered settlement agreement entered into by the Executive agency.(B)Confidentiality provisionsThe requirement to disclose information or a copy of a covered settlement agreement under
			 subparagraph (A) shall apply to the extent that the information or copy
			 (or portion thereof) is not subject to a confidentiality provision that
			 prohibits disclosure of the information or copy (or portion thereof).(2)PeriodThe head of each Executive agency shall ensure that—(A)information  regarding a covered settlement agreement is publicly available on the list described
			 in paragraph (1)(A)(i) until at least the date that is 5 years after the
			 date of the covered settlement agreement; and(B)a copy of a covered settlement agreement made available under paragraph (1)(A)(ii) is publicly
			 available until—(i)at least the date that is 1 year after the date of the covered settlement agreement; or(ii)for a covered settlement agreement under which a non-Federal person is required to pay not less
			 than $50,000,000, at least the date that is 5 years after the date of the
			 covered settlement agreement.(c)Public statementIf the head of an Executive agency determines that a confidentiality provision in a covered
			 settlement agreement, or the sealing of a covered settlement agreement, 
			 is required to protect the public interest of the United States, the head
			 of the Executive agency shall issue a public statement stating why such
			 action is required to protect the public interest of the United States,
			 which shall explain—(1)what interests confidentiality protects; and(2)why the interests protected by confidentiality outweigh the public’s interest in knowing about the
			 conduct of the Federal Government and the expenditure of Federal
			 resources.(d)Requirements for written
				public statementsAny written public statement issued by an Executive
				agency that refers to an amount to be paid by a non-Federal person
			 under	a covered settlement agreement shall—(1)specify which
				portion, if any, of the amount to be paid under the covered
			 settlement
				agreement by a non-Federal person—(A)is expressly specified under the covered settlement agreement as a civil or criminal penalty or
			 fine to be paid for
				a violation of Federal law; or(B)is expressly specified under the covered settlement agreement as not deductible for purposes of the
			 Internal Revenue Code of 1986;(2)if no portion of the amount to be paid under the covered settlement agreement by a non-Federal
			 person is expressly specified under the covered settlement agreement as a
			 civil or criminal penalty or fine, include a statement specifying that is
			 the case; and(3)describe in detail—(A)any actions the non-Federal person shall take under the covered settlement
			 agreement in lieu of payment to the Federal Government or a State or local
			 government; and(B)any payments or compensation the non-Federal person shall make to other non-Federal persons under
			 the covered settlement agreement.(e)ConfidentialityThe requirement to disclose information under subsection (d) shall apply to the extent that the
			 information to be disclosed (or portion thereof) is not subject to a
			 confidentiality provision that prohibits disclosure of the information (or
			 portion thereof).(f)Reporting(1)In generalNot later than January 15 of each year, the head of an Executive agency that entered into a covered
			 settlement agreement during the previous  fiscal year shall submit to each
			 committee of Congress with jurisdiction over the activities of the
			 Executive agency a report indicating—(A)how many covered settlement agreements the Executive agency entered into during that fiscal year;(B)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 had any terms or conditions that are required to be kept confidential; and(C)how many covered settlement agreements the Executive agency entered into during that fiscal year
			 for which all terms and conditions are required to be kept confidential.(2)Availability of reportsThe head of an Executive agency that is required to submit a report under paragraph (1) shall make
			 the report publically available in a searchable format in a prominent
			 location on the Web site of the Executive agency..(2)Technical and
			 conforming amendmentThe table of sections for chapter 3 of title
			 5, United States Code, is amended by adding at the end the following:307. Information regarding settlement
				  agreements..(b)Securities
			 reporting(1)In
			 generalEach issuer of
			 securities that is required to file annual or other periodic reports with
			 the
			 Commission under section 13 or 15(d) of the Securities Exchange Act of
			 1934 (15
			 U.S.C. 78m, 78o(d)) shall describe in such a report any claim filed for a
			 deduction under the Internal Revenue Code of 1986 during the reporting
			 period that relates to a payment required under a covered settlement
			 agreement.(2)DefinitionsAs
			 used in this subsection—(A)the term
			 Commission means the Securities and Exchange Commission;(B)the term covered settlement agreement has the meaning given that term in section 307 of title 5, United States Code, as added by
			 subsection (a); and(C)the term
			 issuer has the same meaning as in section 3 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c).(c)Review of confidentiality of settlement agreementsNot later than 6 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report regarding how Executive
			 agencies (as defined under section 105 of title 5, United States Code)
			 determine whether the terms of a settlement agreement or the existence of
			 a settlement agreement will be treated as confidential, which shall
			 include recommendations, if any, for legislative or administrative action
			 to increase the transparency of Government settlements while continuing to
			 protect the legitimate interests that confidentiality provisions serve.September 16, 2014Reported with an amendment